On Motion for Rehearing.
Upon further consideration, on motion for rehearing, the majority of the court are of the opinion that the note in controversy was not executed as an accommodation to the bank, or to "boost the credit" of the bank. It was given by appellee in payment of stock in the Bankers' Finance Corporation, and discounted by the bank in the usual course of business, for value. It was repeatedly renewed to the bank by appellee with full knowledge of the facts and without reservation, as disclosed by correspondence between the parties during the several renewal periods. The fact that some of the officials of the bank were likewise officials of the finance corporation, and may have been personally accommodated in the transaction, does not appear to affect the merits or validity of the obligation. It is true that in his testimony appellee testified, largely through legal conclusions, that the note was given and renewed as an accommodation to the bank; but this testimony cannot be given effect against his written admissions voluntarily made during the progress of the transactions in controversy.
These conclusions require that the judgment be reversed, and the cause remanded for another trial.
Appellant's motion for rehearing is granted.